Citation Nr: 0813297	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
Reiter's syndrome of the lumbar spine.  

2.  Entitlement to a rating in excess of 20 percent for 
Reiter's syndrome of the cervical spine.  

3.  Entitlement to a rating in excess of 10 percent for 
Reiter's syndrome of the right knee.  

4.  Entitlement to a rating in excess of 10 percent for 
Reiter's syndrome of the left knee.  

5.  Entitlement to a rating in excess of 10 percent for 
Reiter's syndrome of the right ankle.  

6.  Entitlement to a rating in excess of 10 percent for 
Reiter's syndrome of the left ankle.  

7.  Entitlement to a rating in excess of 10 percent for 
Reiter's syndrome of the right hip.  

8.  Entitlement to a rating in excess of 10 percent for 
Reiter's syndrome of the left hip.  

9.  Entitlement to a rating in excess of 10 percent for 
Reiter's syndrome of the right shoulder.  

10.  Entitlement to a rating in excess of 10 percent for 
Reiter's syndrome of the left shoulder.  

11.  Entitlement to a compensable rating for Reiter's 
syndrome of both elbows.  

12.  Entitlement to a compensable rating for Reiter's 
syndrome of both wrists.  

13.  Entitlement to a compensable rating for hammertoe of the 
left fifth digit.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from January 1980 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing before the Board in 
Washington, D.C. in July 2007.  A copy of the transcript is 
of record.  The veteran submitted a motion to correct the 
transcript, and the motion was granted.  While the veteran 
has requested a copy of the corrected transcript, his 
requested changes have been made a part of the record and the 
hearing transcript is not redone to incorporate the changes.

The veteran has submitted several documents which indicate an 
intent to claim entitlement to service connection for spina 
bifida.  The veteran has also indicated that he desires to be 
service-connected for a right knee disability due to trauma.  
The issues are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Board finds that a current VA examination is required in 
order to adjudicate the veteran's claims.  Service connection 
is currently in effect for Reiter's syndrome for various 
joints and the veteran is receiving a combined 80 percent 
evaluation for the various disabilities.  However, at the 
time of the most recent VA examination which was conducted in 
March 2004, the examiner found that there was no evidence of 
Reiter's syndrome at that time.  Significantly, the examiner 
did not have access to the veteran's claims file.  Subsequent 
to the March 2004 examination, the veteran has submitted 
statements as well as testimony before the undersigned which 
indicates that his service-connected disabilities have 
increased in severity since the last examination.  The Board 
finds that a current VA examination is required in order to 
determine if the veteran currently experiences residuals of 
Reiter's syndrome and, if so, what those residuals are.  
While the Board is not required to direct a new examination 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c); Caffrey v. Brown, 6 Vet. App. 377 (1994).  More 
current findings regarding the left fifth digit hammertoe 
would also aid the Board's appellate review.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), in which the Court established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
seeking a higher rating.  With respect to increased rating 
claims, the Court found that, at a minimum, a 38 U.S.C. § 
5103(a) notice requires that the Secretary notify the veteran 
that, to substantiate such a claim: (1) the veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran; (3) the veteran 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant DCs, which typically provide for a range in severity 
of a particular disability from 0% to as much as 100% 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Applying these principles to the present case, the Board 
finds that the veteran has not been provided with any 
notification letter which meet the requirements set forth in 
Vazquez-Flores v. Peake, supra.  A remand is required to 
correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  VCAA notice must be provided to the 
veteran which includes notification that 
the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the service-
connected disabilities and the effect 
that worsening has on the veteran's 
employment and daily life; notification 
of the rating criteria used to evaluate 
the claims to include the rating criteria 
set out in Diagnostic Codes 5002, 5200, 
5201, 5202, 5205, 5206, 5207, 5208, 5213, 
5214, 5215, 5237, 5242, 5250, 5251, 5252, 
5253, 5256, 5257, 5260, 5261, 5270, 5271, 
5282, 5284, 5286, 5287, 5289, 5290, and 
5292; notification that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and notification providing examples of 
the types of medical and lay evidence 
that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Schedule the appellant for 
appropriate VA medical examination(s) as 
are deemed necessary to readjudicate the 
claim, to accurately determine and 
delineate all the signs and symptoms of 
his Reiter's syndrome.  All appropriate 
tests, including x-rays and range of 
motion studies, should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of any 
report.  The veteran's claims folder 
should be made available to and pertinent 
documents therein reviewed by the 
examiner(s).  Each examiner should state 
in the report whether said claims file 
review was conducted.

The examiner(s) should be requested to 
specifically identify each specific organ 
or body system affected by the Reiter's 
syndrome disability and comment upon the 
nature, extent, and current degree of 
impairment manifested.  The examiner(s) 
should describe all symptomatology due to 
treatment for the appellant's 
service-connected Reiter's syndrome 
disability.  The rationale for all 
opinions expressed should also be 
provided.

In particular, the examiner(s) must 
describe in detail the relative degree, 
severity or extent of any diagnosed 
condition that is found to be part and 
parcel of, or due to, the service-
connected Reiter's syndrome.  

The examiner(s) should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
during flare-ups of the Reiter's syndrome 
(if the appellant describes flare-ups), 
and, to the extent possible, provide an 
assessment of the functional impairment 
during flare-ups.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
hammertoe of the left fifth digit.  The 
veteran's claims folder should be made 
available to and pertinent documents 
therein reviewed by the examiner.  The 
examination report should reflect that 
such a review was conducted.  All 
appropriate diagnostic tests should be 
conducted.  The examiner should note the 
existence and severity of any disability 
associated with the hammertoe of the left 
fifth digit.  A complete rationale must 
be provided as to all findings and any 
opinions.  

4.  The claims should be readjudicated.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

